DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9 and 15 of U.S. Patent No. 10,834,563 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the issued patent is directly related to a simple and efficient way to enable wireless device pairing where control side information is communicated through an alternative channel (col. 2 lines 28-30).
Application No. 17/090268
U.S. Patent No. 10,834,563 B2
1. A peripheral device to securely pair with a host device comprising a first audio interface and a first Bluetooth transceiver, the peripheral device comprising a second audio interface and a second Bluetooth transceiver, 5the first Bluetooth transceiver and the second Bluetooth transceiver being in an idle power state when the host device and the peripheral device are not securely paired, the peripheral device couples to the host device via the second audio interface, and the peripheral device communicates with the host device by 10establishing an out-of-band audio communication channel via the second audio interface, the peripheral device transmits Bluetooth authentication data to the host device via the out-of-band audio communication channel, the peripheral device receives Bluetooth authentication data transmitted by 15the host device via the first audio interface and the out-of-band audio communication channel, and the peripheral device securely pairs with the host device by establishing an authenticated and cryptographically protected in-band Bluetooth communication channel with the host device, and wherein the in-band Bluetooth communication 20channel is established by: the host device and the peripheral device turning on the first and the second Bluetooth transceivers, the host device initializing the first Bluetooth transceiver using the Bluetooth authentication data transmitted by the peripheral device, 25the peripheral device initializing the second Bluetooth transceiver using the Bluetooth authentication data received by the peripheral device, and the secure pairing is based on a pairing protocol. 
1. A peripheral device to securely pair with a host device comprising a host audio interface and a host Bluetooth transceiver, the peripheral device comprising: a peripheral device audio interface; and a peripheral device Bluetooth transceiver, wherein: the host Bluetooth transceiver and the peripheral device Bluetooth transceiver are in an idle power state when the host device and the peripheral device are not securely paired, the peripheral device couples to the host device via the peripheral device audio interface, and the peripheral device communicates with the host device by establishing an out-of-band audio communication channel via the peripheral device audio interface; the peripheral device transmits Bluetooth authentication data to the host device via the out-of-band audio communication channel, the peripheral device receives Bluetooth authentication data from the host device via the out-of-band audio communication channel, and the peripheral device securely pairs with the host device by establishing an authenticated and cryptographically protected in-band Bluetooth communication channel with the host device, wherein the in-band Bluetooth communication channel is established by: the peripheral device and the host device turning on their respective peripheral device Bluetooth transceiver and host Bluetooth transceiver, the host device initializing the host Bluetooth transceiver using the Bluetooth authentication data transmitted by the peripheral device, and the peripheral device initializing the peripheral device Bluetooth transceiver using the Bluetooth authentication data received by the peripheral device, and wherein said secure pairing is based on a pairing protocol.
2. A system for securely pairing a first device comprising a first audio interface and a first Bluetooth transceiver and a second device comprising a second audio interface and a second Bluetooth transceiver, the system comprising the first and the second Bluetooth transceiver being in an idle power state when the 5first device and the second device are not securely paired; the first device and the second device coupling to each other via their corresponding audio interfaces and communicating with each other by establishing an out-of-band audio communication channel through the coupled audio interfaces; the first device and the second device exchanging Bluetooth authentication data via 10the out-of-band audio communication channel; and the first device and the second device securely pairing with each other by establishing an authenticated and cryptographically protected in-band Bluetooth communication channel with each other and wherein the in-band Bluetooth communication channel is established by 15the first device and the second device turning on the Bluetooth transceivers, the first device and the second device initializing the corresponding Bluetooth transceivers with the corresponding exchanged Bluetooth authentication data, and said secure pairing is based on a pairing protocol. 
9. A system for securely pairing devices, the system comprising: a first device including a first audio interface and a first Bluetooth transceiver; and a second device comprising a second audio interface and a second Bluetooth transceiver, wherein: the first Bluetooth transceiver and the second Bluetooth transceiver are in an idle power state when the first device and the second device are not securely paired, the first device and the second device couple to each other via their corresponding first audio interface and second audio interface, and communicate with each other by establishing an out-of-band audio communication channel through the coupled first audio interface and second audio interface, the first device and the second device exchange Bluetooth authentication data via the out-of-band audio communication channel, and the first device and the second device securely pair with each other by establishing an authenticated and cryptographically protected in-band Bluetooth communication channel with each other, wherein the in-band Bluetooth communication channel is established by: turning on the first Bluetooth transceiver and the second Bluetooth transceiver, and initializing the first Bluetooth transceiver and the second Bluetooth transceiver with the exchanged Bluetooth authentication data, and wherein said secure pairing is based on a pairing protocol. 
3. A host device to securely pair with a peripheral device, the host device comprising an audio interface and a Bluetooth transceiver, the Bluetooth transceiver of the host device and the Bluetooth transceiver of the peripheral device being in an idle power state when the host device and the 5peripheral device are not securely paired; the host device couples to the peripheral device via the host device audio interface, and the host device communicates with the peripheral device by establishing an out-of-band audio communication channel via the host device audio interface; 13BBPS60-34968PATENT 10 the host device transmits Bluetooth authentication data to the peripheral device via the host device audio interface and the out-of-band audio communication channel; the host device receives Bluetooth authentication data from the peripheral device via the out-of-band audio communication channel; and 15the host device securely pairs with the peripheral device by establishing an authenticated and cryptographically protected in-band Bluetooth communication channel with the peripheral device, and wherein the in-band Bluetooth communication channel is established by: the peripheral device and the host device turning on the Bluetooth 20transceivers, the peripheral device initializing the peripheral device Bluetooth transceiver using the Bluetooth authentication data transmitted by the host device, the host device initializing the host device Bluetooth transceiver 25using the Bluetooth authentication data received by the host device, and said secure pairing is based on a pairing protocol. 
15. A host device to securely pair with a peripheral device comprising a peripheral device audio interface and a peripheral device Bluetooth transceiver, the host device comprising a host audio interface; and a host Bluetooth transceiver, wherein: the host Bluetooth transceiver and the peripheral device Bluetooth transceiver are in an idle power state when the host device and the peripheral device are not securely paired, the host device couples to the peripheral device via the peripheral device audio interface, and the host device communicates with the peripheral device by establishing an out-of-band audio communication channel via the peripheral device audio interface; the host device transmits Bluetooth authentication data to the peripheral device via the out-of-band audio communication channel, the host device receives Bluetooth authentication data from the peripheral device via the out-of-band audio communication channel, and the host device securely pairs with the peripheral device by establishing an authenticated and cryptographically protected in-band Bluetooth communication channel with the peripheral device, wherein the in-band Bluetooth communication channel is established by: the peripheral device and the host device turning on their respective peripheral device Bluetooth transceiver and host Bluetooth transceiver, the peripheral device initializing the peripheral device Bluetooth transceiver using the Bluetooth authentication data transmitted by the host device, and the host device initializing the host Bluetooth transceiver using the Bluetooth authentication data received by the host device, and wherein said secure pairing is based on a pairing protocol. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYODEJI O AYOTUNDE whose telephone number is (571)270-7983. The examiner can normally be reached Monday - Friday, 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AYODEJI O AYOTUNDE/Primary Examiner, Art Unit 2649